DETAILED ACTION
This Office action is in response to the application filed on 20 November 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim 19 is objected to because of the following informalities: In the second-to-last line of claim 19, “a processor core coupled to the processor core” should be changed to, “a processor core coupled to the power control circuit”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “an inductor detect circuit coupled to the first node of the DC-DC converter” in line 2. This limitation is unclear because “the first node of the DC-DC converter” lacks antecedent basis in the claim, and further because there is ambiguity as to whether it is intended to refer back to similarly-named elements in independent claim 1. That is, it appears that the limitation at issue in claim 2 may refer to either the “first node” (at which the linear 
Claims 3-12 inherit the above deficiency due to their dependence on claim 2.
Claim 4 recites, “wherein the inductor detect circuit is configured to assert a signal at a control node of a transistor in response to detecting whether the inductor is conductively coupled to the DC-DC converter” (emphasis added). It is not clear how to interpret the scope of this claim, particularly such that conforms to the specification and drawings as filed. 
That is, as shown in Fig. 4 and described in [0019] and [0041] of the specification, the presence or absence of an inductor is detected when the voltage at the output node of transistor 208 causes the inverter 214 to output either a logical high or low signal. Therefore, the only function performed by the inductor detect circuit which might reasonably be interpreted to be “in response to” the detection would be the outputting of signal IND_DET_RAW, which is not taught in the disclosure as asserting a signal at any control node of any transistor.
Based on the language of the claim and the language of claims in one or more of the parents of which the instant application was filed as a continuation, it appears that the limitation at issue may instead refer to the assertion of EN_IND_DET at the gate of transistor 206. However, this signal is only taught to be asserted by the control logic for enabling or 
Examiner will interpret claim 4 to mean that the inductor detect circuit outputs a signal in response to detecting whether the inductor is conductively coupled to the DC-DC converter.
Claim 5 inherits the above deficiency due to its dependence on claim 4.
In claim 10, there appears to be a missing word after the end of line 1 and before line 2, as the claim currently reads, “wherein the control logic is configured to transient signals on the inductor detect signal from the inductor detect circuit that occur during a predetermined discharge time.” Based on the specification, for instance at [0029], several different terms (mask, filter, prevent, etc.) as used therein may have been intended to be inserted here and would affect the exact scope of the claim differently.  Examiner will interpret the claim to include functional action performed on the inductor detect signal that would reasonably equate to the description in the specification as pointed out above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kris et al. (US 2013/0147446; “Kris”).

In re claims 13 and 14, Kris discloses wherein the DC-DC converter is configured to output a voltage on the switching voltage output signal that comprises a square wave (i.e., as a typical buck DC-DC converter, it is implicit that the switching of the high and low side transistors produces a square wave at Lx); and wherein the DC-DC converter is configured to be coupled to a processor core (see Figs. 5 and 6).
In re claim 15, Kris discloses and integrated circuit (IC) (see Figs. 1, 2, 5-8), comprising: a direct current (DC)-DC converter having a first node (180; including for example the power train transistors and drivers as seen in Fig. 7); a linear regulator having a second node (510); an inductor detect circuit (e.g., 220, 222 in Fig. 2; or Isns in Fig. 7) coupled to the first node of the 
In re claims 16 and 18, Kris discloses wherein the IC is configured to be coupled to a processor core (see Figs. 5 and 6); and wherein the linear regulator is a low-dropout (LDO) regulator (see Figs. 5 and 6; see [0036]).
Regarding claim 19, as explained below, the recited “vehicle” is found solely in the preamble of the claim and does not breathe life in any significant or limiting way into the remainder of the claimed invention. Therefore it is considered to be merely an intended use limitation. As such, the prior art need only to be capable of being used in the recited manner, and in this case, the device of Kris is easily found to be so capable, since it is a general purpose computer processor device which by its nature is made to be used in small electronic devices as are known to be installed in various vehicles such as automobiles.
In re claim 19, Kris discloses a power control circuit (see Figs. 1, 2, 5-8), comprising: a linear regulator (510); a direct-current (DC)-DC converter (180; including for example the power train transistors and drivers as seen in Fig. 7) configured to output a switching output voltage signal (voltage at Lx) while the linear regulator outputs a supply voltage output signal (voltage at Vint; see for example [0037], [0041] which teaches that both the linear regulator and DC-DC switching converter may both output voltage signals at the same time – e.g., embodiments where they start up in parallel and/or where the LDO is only turned off after detecting that the 
In re claim 20, Kris discloses, wherein the processor core is a micro-controller unit (MCU) (see [0024] or [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kris et al. (US 2013/0147446) in view of Renton et al. (US 2012/0161732; “Renton”).
In re claim 2, Kris discloses control logic (e.g., various control circuits such as in Figs. 5-7, including 160, 161, 165) coupled to the DC-DC converter, the control logic configured to output the DC-DC converter control signal (e.g. output signals of 160, 162, 165) to activate the DC-DC converter ([0037]). Kris does not disclose an inductor detect circuit coupled to the first node of the DC-DC converter and to the control logic, the inductor detect circuit configured to output 
Whereas Renton discloses a similar power supply configuration (Figs. 1A/B) which includes an inductor detect circuit (122, 126, 128) to detect, and to provide an output signal that indicates, whether an inductor is connected in the output circuit ([0017]-[0019]), such that the same regulation and control device can be used in various applications where it may not be known or explicitly specified whether a switching DC-DC converter having an inductor or a linear regulator is needed ([0003]-[0004]). Thus, when the inductor is detected for instance, the system can be operated in the DC-DC converter mode ([0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Kris by incorporating an inductor detect circuit coupled to the first node of the DC-DC converter and to the control logic, the inductor detect circuit configured to output an inductor detect signal based on whether the DC-DC converter is coupled to an inductor; and the activation of the DC-DC converter being based on the inductor detect signal, which would then allow for the use of the device in various applications where it may not be known or explicitly specified whether a switching DC-DC converter or a linear regulator will be needed, as taught by Renton.
In re claim 3, the above combination of Kris and Renton would necessarily further disclose wherein the inductor detect circuit is configured to detect whether an inductor is conductively coupled to the switching output voltage signal of the DC-DC converter (see Renton, [0017]-[0019]).

In re claim 5, the above combination of Kris and Renton would necessarily further disclose wherein the inductor detect circuit outputs the inductor detect signal that characterizes a presence or absence of the inductor (see Renton, [0017]-[0019]).
In re claim 6, the above combination of Kris and Renton would necessarily further disclose the linear regulator coupled to the control logic (see Kris, Figs. 5 and 7), wherein the control logic provides a linear output disable signal (see ldo_dis in Fig. 7) to the linear regulator, wherein the linear regulator disables the linear supply voltage signal in response to the linear output disable signal (see [0040]-[0042]). Kris does not disclose the disabling being in response to a signal from the inductor detect circuit indicating that the inductor is conductively coupled to the DC-DC converter.
Whereas Renton’s inductor detect circuit (122, 126, 128), as incorporated into Kris above, indicates whether the inductor is conductively coupled explicitly for the purpose of allowing the control logic to choose top operate in either the linear or the switching modes ([0017]-[0019] as explained above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Kris by configuring the control logic to output the linear disable signal to disable 
In re claims 7 and 8, the above combination of Kris and Renton would necessarily further disclose wherein the inductor is external to the power control circuit (see Renton, Fig. 1A and Kris, Fig. 5); wherein the linear regulator is a low-dropout (LDO) regulator (see Kris, Figs. 5 and 6; see [0036]).
In re claim 9, the above combination of Kris and Renton would necessarily further disclose wherein the control logic causes the power control circuit to transition between operating in an LDO mode in which the LDO regulator outputs the linear voltage supply signal and operating in a DC-DC mode in which the DC-DC converter outputs the switching output voltage signal (see Kris, [0037]-[0042] and as explained above).
In re claim 10, the above combination of Kris and Renton would necessarily further disclose wherein the control logic is configured to transient signals on the inductor detect signal from the inductor detect circuit that occur during a predetermined discharge time (see Renton, Fig. 4A and [0029]-[0034]: the detection takes place across two separate phases of switch operation whereas a transient signal may be defined as a shorter in duration than the duration of either phase).
In re claim 11, the above combination of Kris and Renton would necessarily further disclose wherein the control logic is configured to disable the inductor detect signal prior to enabling a switching output enable signal (see Kris, [0041]-[0042] and Renton, [0017], [0019]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kris et al. (US 2013/0147446).
In re claim 17, Kris does not disclose wherein the IC is on a motor vehicle. However, it would be common sense that a manufactured device product like that the IC apparatus of Kris as cited above, would at some point have to be placed onto a motor vehicle – for example, when transporting the IC product from a location where it was manufactured and/or assembled to a location where it is to be offered for sale or otherwise placed into operation for its intended purposes. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have placed the IC disclosed by Kris onto a motor vehicle in order to carry out routine and common sense activities like transporting the product to market or to a location where it is to be used for its intended purposes.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,534,387.

For example, instant claim 1 is entirely contained within the scope of either of patent claims 1 and 19. Likewise, instant claim 15 is also entirely contained within the scope of patent claims 1 or 19. Instant claim 19 is entirely contained within the scope of patent claim 20, which depends from patent claim 19. In addition to the above independent claims, it is further noted that the dependent claims of the instant application are similarly found within the scope of the various dependent claims of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of circuits having both a switching converter and linear regulator function and the use of various detection schemes for activation and deactivation thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838